DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 2 have been amended.  Claims 1-19 are pending, and subject to examination on the merits.

Response to Amendment
The Amendment by Applicants’ representative Csaba Hunter filed on 05/02/2022 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered, and are sufficient to overcome the rejection.  The rejection over claims 1-19 is hereby withdrawn.   

Claim objection 
 
Applicant’s amendments to claims 1-2 obviate the objection. The objection is hereby withdrawn.   

Conclusions
Claims 1-19 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731